
	
		I
		112th CONGRESS
		2d Session
		H. R. 4399
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Yoder introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Legislative Reorganization Act of 1946 to
		  reduce the rates of pay of Members of Congress by 5 percent and eliminate
		  future cost-of-living adjustments in such rates of pay.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Salary Reduction Act.
		2.Reduction in
			 rates of pay and elimination of future cost-of-living adjustments for members
			 of congressSection 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended by amending
			 paragraph (2) to read as follows:
			
				(2)Effective with respect to pay periods
				beginning after the date of the regularly scheduled general election for
				Federal office held in November 2012, the annual rate of pay for each of the
				positions described in paragraph (1) shall be equal to 95 percent of the annual
				rate of pay for such position for the most recent pay period preceding such
				election.
				.
		
